Citation Nr: 1209968	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-29 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for eye problems (proptosis).

2.  Entitlement to service connection for dermatitis (claimed as pseudofolliculitis barbae (PFB) shaving problems).

3.  Entitlement to service connection for a second-degree burn on the right hand.

4.  Entitlement to service connection for bilateral arm muscle strain.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right knee disorder.



REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to January 1992.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  

This appeal is part of the VA's Expedited Claims Adjudication (ECA) initiative, a pilot program designed to accelerate claims and appeals processing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

The Veteran was scheduled for a Board videoconference hearing in November 2010.  Prior to the hearing, in November 2010, the Veteran submitted a statement asking to reschedule his Board hearing.  In November 2010, the Veteran's representative also submitted a statement indicating that the Veteran was withdrawing his hearing request.  Thus, the Board sent the Veteran a hearing clarification letter.  In December 2011, the Veteran responded, stating that he wants a Board hearing at the local RO (Travel Board hearing).  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2011).  To date, the Veteran has not been scheduled for this hearing.  Thus, a remand is required in order to afford the Veteran his clearly requested hearing at the local RO in Nashville, Tennessee.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in Nashville, Tennessee, before a Veterans Law Judge.  Provide the Veteran reasonable advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


